Exhibit 10.5

Form of Restricted Stock Unit Award Agreement to

Executives under the Company’s 2002 Stock Incentive Plan

(non-competition)

LOGO [g57725logo1.jpg]

RESTRICTED STOCK UNIT AWARD

Award Number:                     

 

Award Date

 

Number of Units

 

Final Vesting Date

           

THIS CERTIFIES THAT UnitedHealth Group Incorporated (the “Company”) has on the
Award Date specified above granted to

«Name»

(“Participant”) an award (the “Award”) to receive that number of restricted
stock units (the “Restricted Stock Units”) indicated above in the box labeled
“Number of Units,” each Restricted Stock Unit representing the right to receive
one share of UnitedHealth Group Incorporated Common Stock, $.01 par value per
share (the “Common Stock”), subject to certain restrictions and on the terms and
conditions contained in this Award and the UnitedHealth Group Incorporated 2002
Stock Incentive Plan (the “Plan”). A copy of the Plan is available upon request.
In the event of any conflict between the terms of the Plan and this Award, the
terms of the Plan shall govern. Any terms not defined herein shall have the
meaning set forth in the Plan.

* * * * *

1. Rights of the Participant with Respect to the Restricted Stock Units.

(a) No Shareholder Rights. The Restricted Stock Units granted pursuant to this
Award do not and shall not entitle Participant to any rights of a shareholder of
Common Stock. The rights of Participant with respect to the Restricted Stock
Units shall remain forfeitable at all times prior to the date on which such
rights become vested, and the restrictions with respect to the Restricted Stock
Units lapse, in accordance with Section 2, 3 or 4.

(b) Conversion of Restricted Stock Units; Issuance of Common Stock. No shares of
Common Stock shall be issued to Participant prior to the date on which the
Restricted Stock Units vest, and the restrictions with respect to the Restricted
Stock Units lapse, in accordance with Section 2, 3 or 4. Neither this
Section 1(b) nor any action taken pursuant to or in accordance with this
Section 1(b) shall be construed to create a trust of any kind. After any
Restricted Stock Units vest pursuant to Section 2, 3 or 4, the Company shall
promptly cause to be issued shares of Common



--------------------------------------------------------------------------------

Stock in book-entry form, registered in Participant’s name or in the name of
Participant’s legal representatives, beneficiaries or heirs, as the case may be,
in payment of such vested whole Restricted Stock Units, unless such payment is
deferred in accordance with the terms and conditions of the Company’s
non-qualified compensation deferral plans. The value of any fractional
Restricted Stock Unit shall be paid in cash at the time shares of Common Stock
are delivered to Participant in payment of the Restricted Stock Units.

2. Vesting. Subject to the terms and conditions of this Award, [            ]%
of the Restricted Stock Units shall vest, and the restrictions with respect to
the Restricted Stock Units shall lapse, on each of the [                ], and
[                ] anniversaries of the Award Date if Participant remains
continuously employed by the Company or continues to serve on the Board of
Directors of the Company until the respective vesting dates.

3. Early Vesting Upon Change in Control. Notwithstanding the other vesting
provisions contained in Section 2, but subject to the other terms and conditions
set forth herein, upon the effective date of a Change in Control, all of the
Restricted Stock Units shall become immediately and unconditionally vested and
exercisable, and the restrictions with respect to all of the Restricted Stock
Units shall lapse. For purposes of this Award, a “Change in Control” shall mean
the sale of all or substantially all of the Company’s assets or any merger,
reorganization, or exchange or tender offer which, in each case, will result in
a change in the power to elect 50% or more of the members of the Board of
Directors of the Company.

4. Termination of Employment.

(a) Termination of Employment Generally. If, prior to vesting of the Restricted
Stock Units pursuant to Section 2 or 3, Participant ceases to be an employee of
the Company or its subsidiaries, or ceases to serve on the Board of Directors of
the Company, for any reason (voluntary or involuntary) other than death or
permanent long-term disability, then Participant’s rights to all of the unvested
Restricted Stock Units shall be immediately and irrevocably forfeited on the
date of termination.

(b) Death or Permanent Long-Term Disability. If Participant dies while employed
by the Company or its subsidiaries, or if Participant’s employment by the
Company or its subsidiaries is terminated due to Participant’s failure to return
to work as the result of a permanent long-term disability which renders
Participant incapable of performing his or her duties as determined under the
provisions of the Company’s long-term disability insurance program applicable to
Participant, then all unvested Restricted Stock Units shall become immediately
vested, and the restrictions with respect to all of the Restricted Stock Units
shall lapse, as of the date of such death or employment termination.

(c) Severance. If Participant is entitled to severance under the Company’s
severance pay plan as in effect on the date hereof, then the Restricted Stock
Units shall continue to vest, and the restrictions with respect to the
Restricted Stock Units shall continue to lapse, for the period of such severance
that Participant is eligible to



--------------------------------------------------------------------------------

receive. If Participant is entitled to severance under an employment agreement
entered into with the Company, then vesting of the Restricted Stock Units, and
lapsing of their restrictions, shall continue for the period of such severance
that Participant is entitled to receive as of the date hereof. If Participant is
entitled to separation pay other than under the Company’s severance pay plan or
an employment agreement, then vesting of the Restricted Stock Units, and lapsing
of their restrictions, shall continue for the lesser of (i) the period
Participant would have received payments under the severance pay plan as in
effect on the date hereof, had Participant been eligible for such payments or
(ii) the period of separation pay. In any case, should Participant be paid in a
lump sum versus bi-weekly payments, the Restricted Stock Units shall continue to
vest for the period of time in which severance or separation pay would have been
paid had it been paid bi-weekly.

5. Restriction on Transfer. Participant may not transfer the Restricted Stock
Units except by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by the Code or Title I of the
Employee Retirement Income Security Act or the rules promulgated thereunder. Any
attempt to otherwise transfer the Restricted Stock Units shall be void.

6. Forfeiture of Restricted Stock Units and Shares of Common Stock. This section
sets forth circumstances under which Participant shall forfeit all or a portion
of the Restricted Stock Units, or be required to repay the Company for the value
realized in respect of all or a portion of the Restricted Stock Units.

(a) Violation of Restrictive Covenants. If Participant violates any provision of
the Restrictive Covenants set forth in Section 7 below, then any unvested
Restricted Stock Units shall be immediately and irrevocably forfeited without
any payment therefor. In addition, for any Restricted Stock Units that vested
within one year prior to Participant’s termination of employment with the
Company or its subsidiaries or at any time after such termination of employment,
the Participant shall be required, upon demand, to repay or otherwise reimburse
the Company (including by forfeiting any deferred compensation credits in
respect of such Restricted Stock Units under the Company’s non-qualified
compensation deferral plans) an amount having a value equal to the aggregate
Fair Market Value of the shares of Common Stock underlying such Restricted Stock
Units on the date the Restricted Stock Units became vested.

(b) Fraud. If the Board determines that Participant has engaged in fraud that,
in whole or in part, caused the need for a material restatement of the Company’s
consolidated financial statements, then any Restricted Stock Units that have not
yet been settled in shares of Common Stock (including any deferred compensation
credits under the Company’s non-qualified compensation deferral plans in respect
of Restricted Stock Units that have previously become vested) shall be
immediately and irrevocably forfeited without any payment therefor. In addition,
for any Restricted Stock Units that became vested during the 12-month period
following the first public issuance or filing with the Securities Exchange
Commission (whichever occurs first) of the incorrect financial statements,
Participant shall be required, upon



--------------------------------------------------------------------------------

demand, to repay or otherwise reimburse the Company (including by forfeiting any
deferred compensation credits in respect of such Restricted Stock Units under
the Company’s non-qualified compensation deferral plans) an amount having a
value equal to the aggregate Fair Market Value of the shares of Common Stock
underlying such Restricted Stock Units on the date the Restricted Stock Units
became vested.

(c) In General. This section does not constitute the Company’s exclusive remedy
for Participant’s violation of the Restrictive Covenants or commission of
fraudulent conduct. The Company may seek any additional legal or equitable
remedy, including injunctive relief, for any such violations. The provisions in
this section are essential economic conditions to the Company’s grant of
Restricted Stock Units to Participant. By receiving the grant of Restricted
Stock Units hereunder, Participant agrees that the Company may deduct from any
amounts it owes Participant from time to time (such as wages or other
compensation, deferred compensation credits, vacation pay, any severance or
other payments owed following a termination of employment, as well as any other
amounts owed to the Participant by the Company) to the extent of any amounts
Participant owes the Company under this section. The provisions of this section
and any amounts repayable by Participant hereunder are intended to be in
addition to any rights to repayment the Company may have under Section 304 of
the Sarbanes-Oxley Act of 2002 and other applicable law.

7. Restrictive Covenants. In consideration of the terms of this Award and
Participant’s access to Confidential Information, Participant agrees to the
Restrictive Covenants set forth below. For purposes of the Restrictive
Covenants, the “Company” means UnitedHealth Group and all of its subsidiaries
and other affiliates.

(a) Confidential Information. Participant has or will be given access to and
provided with sensitive, confidential, proprietary and/or trade secret
information (collectively, “Confidential Information”) in the course of
Participant’s employment. Examples of Confidential Information include
inventions, new product or marketing plans, business strategies and plans,
merger and acquisition targets, financial and pricing information, computer
programs, source codes, models and data bases, analytical models, customer lists
and information, and supplier and vendor lists and information. Participant
agrees not to disclose or use Confidential Information, either during or after
Participant’s employment with the Company, except as necessary to perform
Participant’s duties or as the Company may consent in writing.

(b) Non-Solicitation. During Participant’s employment and for two years after
the later of (i) the termination of Participant’s employment for any reason
whatsoever or (ii) the last scheduled vesting date under Section 4, Participant
may not, without the Company’s prior written consent, directly or indirectly,
for Participant or for any other person or entity, as agent, employee, officer,
director, consultant, owner, principal, partner or shareholder, or in any other
individual or representative capacity:

(i) Engage in any business competitive with any Company business with any person
or entity who: (a) was a Company provider or customer within the 12 months
before Participant’s employment termination and, (b) with whom Participant had
contact to further the Company’s business or for whom Participant performed
services, or supervised the provision of services for, during Participant’s
employment.



--------------------------------------------------------------------------------

(ii) Hire, employ, recruit or solicit any Company employee or consultant.

(iii) Induce or influence any Company employee, consultant, customer or provider
to terminate his, her or its employment or other relationship with UnitedHealth
Group.

(iv) Assist anyone in any of the activities listed above.

(c) Non-Competition. During Participant’s employment and for one year after the
later of (i) the termination of Participant’s employment for any reason
whatsoever or (ii) the last scheduled vesting date under Section 4, Participant
may not, without the Company’s prior written consent, directly or indirectly,
for Participant or for any other person or entity, as agent, employee, officer,
director, consultant, owner, principal, partner or shareholder, or in any other
individual or representative capacity:

(i) Engage or participate in, or in any way render services or assistance to,
any business that competes, directly or indirectly, with any Company product or
service that Participant participated in, engaged in, or had Confidential
Information regarding, during Participant’s employment.

(ii) Assist anyone in any of the activities listed above.

By accepting this Restricted Stock Units Award, Participant agrees that the
provisions of this Restrictive Covenants section are reasonable and necessary to
protect the legitimate interests of the Company.

8. Adjustments to Restricted Stock Units. In the event that any dividend or
other distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Stock or other securities of the Company or
other similar corporate transaction or event affecting the Common Stock would be
reasonably likely to result in the diminution or enlargement of any of the
benefits or potential benefits intended to be made available under the Award
(including, without limitation, the benefits or potential benefits of provisions
relating to the vesting of the Restricted Stock Units), the Committee shall, in
such manner as it shall deem equitable or appropriate in order to prevent such
diminution or enlargement of any such benefits or potential benefits, make
adjustments to the Award, including adjustments in the number and type of shares
of Common Stock Participant would have received upon vesting of the Restricted
Stock Units; provided, however, that the number of shares into which the
Restricted Stock Units may be converted shall always be a whole number.



--------------------------------------------------------------------------------

9. Income Tax Matters.

(a) In order to comply with all applicable federal or state income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal or state payroll, withholding, income or other
taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant.

(b) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee under the Plan, Participant may elect to satisfy Participant’s
minimum required federal, state and local payroll, withholding, income or other
tax withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the Restricted Stock Units, by (i) delivering cash,
check (bank check, certified check or personal check) or money order payable to
the Company, (ii) having the Company withhold a portion of the shares of Common
Stock otherwise to be delivered having a Fair Market Value equal to the amount
of such taxes, or (iii) delivering to the Company shares of Common Stock already
owned by Participant having a Fair Market Value equal to the amount of such
taxes. Any shares already owned by Participant referred to in the preceding
sentence must have been owned by Participant for no less than six months prior
to the date delivered to the Company if such shares were acquired upon the
exercise of an option or upon the vesting of restricted stock or other
restricted stock units. The Company will not deliver any fractional share of
Common Stock but will pay, in lieu thereof, the Fair Market Value of such
fractional share. Participant’s election must be made on or before the date that
the amount of tax to be withheld is determined.

10. Miscellaneous.

(a) This Award does not confer on Participant any right with respect to the
continuance of any relationship with the Company or its subsidiaries, nor will
it interfere in any way with the right of the Company to terminate such
relationship at any time.

(b) Neither the Plan nor this Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company or any Affiliate and Participant or any other Person. To the extent that
any Person acquires a right to receive payments from the Company or any
Affiliate pursuant to an Award, such right shall be no greater than the right of
any unsecured creditor of the Company or any Affiliate.

(c) The Company shall not be required to deliver any shares of Common Stock upon
the vesting of any Restricted Stock Units until the requirements of any federal
or state securities laws, rules or regulations or other laws or rules (including
the rules of any securities exchange) as may be determined by the Company to be
applicable have been and continue to be satisfied (including an effective
registration of the shares under federal and state securities laws).



--------------------------------------------------------------------------------

(d) An original record of this Award and all the terms hereof, executed by the
Company, is held on file by the Company. To the extent there is any conflict
between the terms contained in this Award and the terms contained in the
original held by the Company, the terms of the original held by the Company
shall control.

(e) If a court or arbitrator decides that any provision of this Certificate is
invalid or overbroad, Participant agrees that the court or arbitrator should
narrow such provision so that it is enforceable or, if narrowing is not possible
or permissible, such provision should be considered severed and the other
provisions of this Certificate should be unaffected.

(f) Participant agrees that (i) legal remedies (money damages) for any breach of
the Restrictive Covenants in this Certificate will be inadequate, (ii) the
Company will suffer immediate and irreparable harm from any such breach, and
(iii) the Company will be entitled to injunctive relief from a court in addition
to any legal remedies the Company may seek in arbitration.

(g) The Restrictive Covenants in this Certificate and the provisions regarding
the forfeiture of Restricted Stock Units and shares of Common Stock shall
survive termination of the Restricted Stock Units.

(h) The validity, construction and effect of this Award and any rules and
regulations relating to this Award shall be determined in accordance with the
laws of the State of Minnesota (without regard to its conflict of law
principles).